Opinión disidente emitida por el
Juez Asociado Señor Re-bollo López.
La posición que asume una mayoría de los integrantes del Tribunal en el presente caso —avalada la misma, de manera principal, por el Juez Presidente Señor Andréu García y los Jueces Asociados Señores Hernández Denton y Alonso Alonso— es una que éstos nunca debieron suscribir. Dicha posición mayoritaria parece ponerle fin al caso, pero no lo hace; parece ser una que favorece a los acusados recurridos, pero no es así; parece ser una jurídi-camente correcta, pero no lo es; parece ser una que hace cumplida justicia, pero no logra alcanzar dicha anhelada meta; la misma, en síntesis, parece enaltecer la imagen de este Tribunal, pero lo que hace es obscurecerla.
La acción del Departamento de Justicia de Puerto Rico, entonces bajo la dirección del Ledo. Héctor Rivera Cruz, de radicar cargos criminales contra los recurridos Roberto Rexach Benitez y Ana M. Millán Álvarez data de aproxi-*106madamente tres años. La misma no ha logrado, al día de hoy, rebasar la etapa de vista preliminar. La referida ac-ción fue el producto de una cruda y burda persecución po-lítica que contra el recurrido Rexach Benitez desataron e incoaron varios miembros de la pasada Asamblea Legisla-tiva de Puerto Rico y algunos funcionarios de la pasada administración de gobierno. Así lo expresamos, denuncia-mos y fundamentamos en la opinión disidente que emitié-ramos el día 22 de abril de 1992 en los recursos consolida-dos CE-91-447 y CE-91-513, Pueblo v. Rexach Benítez, 130 D.P.R. 273 (1992).
En dicha ocasión expresamos, en lo pertinente, que:
Si este Tribunal, ante una clara situación de procesamiento criminal selectivo y discriminatorio —violatoria de la Sec. 1 del Art. II de nuestra Constitución, ante— se hace de la “vista lar-ga”, no sólo permite que impunemente se viole la Constitución, sino que se convierte en cómplice de ello.
Ante una violación constitucional de esta magnitud, este Tribunal tiene el deber ineludible de buscar una vía decisoria pro-cesal que reivindique adecuadamente los derechos violados. Véase Noriega v. Gobernador, 122 D.P.R. 650 (1988). Dicho re-medio, en nuestra opinión, debe de ser el archivo de los cargos criminales radicados en el presente caso. Ese curso decisorio es la única forma de ponerle fin, de una vez y por todas, a esta inconstitucional práctica de persecución política. Hoy se persi-gue al Senador Rexach Benitez; mañana, puede ser a cualquier otro de los ciudadanos de este País.
El foro judicial ni es colonia de las Ramas Ejecutiva y Legis-lativa ni puede convertirse en cómplice de las actuaciones in-constitucionales de éstas. (Énfasis en el original.) Pueblo v. Rexach Benítez, supra, págs. 343-344.
Ello no obstante, y haciendo caso omiso de la abundante evidencia de procesamiento político selectivo a la que hicié-ramos referencia en la citada opinión disidente, una mayo-ría de los integrantes del Tribunal resolvió entonces devol-ver el caso al tribunal de instancia para la celebración de vistas bajo las disposiciones de las Reglas 6 y 23 de Proce-dimiento Criminal, 34 L.P.R.A. Ap. II. Sucedió lo pronosti-cable: no sólo se determinó carencia absoluta de causa pro*107bable para arrestar en cuanto a la mayoría de los cargos que pesaban contra los recurridos, sino que se determinó ausencia de causa probable para radicar acusación, al am-paro de lo dispuesto por la citada Regla 23, en relación a seis (6) cargos por el delito de apropiación ilegal agravada, determinación realizada por un magistrado del Tribunal de Distrito.
Inconforme, y fiel a la trayectoria de persecución polí-tica comenzada, el Departamento de Justicia “acudió en alzada”, el 18 de junio de 1992, ante un magistrado del Tribunal Superior en revisión de la referida determinación de no causa probable en cuanto a los seis (6) cargos de apropiación ilegal agravada; ello en virtud de las disposi-ciones de la Regla 24 de Procedimiento Criminal, 34 L.P.R.A. Ap. II. En dicha ocasión, el Ministerio Fiscal acordó y/o estipuló con la representación legal de los recu-rridos someter el caso, conforme el argot popular, “por el expediente”. Esto es, a base de una serie de declaraciones juradas, y documentación, obrantes en el expediente fiscal; acción que cualquier abogado con alguna experiencia en el campo de lo penal reconoce inmediatamente como una “en-trega o rendición” del Estado. En otras palabras, y dicho de otra forma, un reconocimiento de que no cuenta con prueba suficiente para sostener su caso. Procede que se enfatice, en adición, que entre la documentación sometida por esti-pulación ante el referido magistrado, la defensa sometió evidencia sobre la persecución política o procesamiento se-lectivo habido en el caso.
Habiendo quedado sometido el asunto, para resolución final por el magistrado, sucedió algo inaudito. En lugar de resolver el caso de una forma u otra —esto es, determi-nando existencia o ausencia de causa probable en los mé-ritos o determinando que lo procedente en derecho lo era el archivo del caso por razón de la persecución política habi-da— el magistrado declaró sin lugar la solicitud del Estado de vista preliminar en alzada por el fundamento de que *108carecía de jurisdicción para considerar la misma en vista del hecho de que el Ministerio Público no le había some-tido, con la referida solicitud, las denuncias originales re-lativas a los seis (6) cargos por el delito de apropiación ilegal.
Imputándole haber errado al así resolver, y calificando el dictamen emitido por el magistrado de instancia como “asombroso” y “poco menos que incomprensible” (Petición de certiorari, págs. 3 y 4), la Oficina del Procurador General de Puerto Rico recurrió ante este Tribunal en revisión de la referida determinación. Mediante Resolución, de fe-cha 30 de octubre de 1992, expedimos el auto de certiorari.
HH H — I
Si asombroso y poco menos que incomprensible (Peti-ción de certiorari, págs. 3-4), en palabras de la Procura-dora General de Puerto Rico, fue el dictamen del magis-trado de instancia, ¿con qué adjetivos puede calificarse el proceder de la mayoría de los integrantes del Tribunal en el día de hoy? Nos abstenemos, por razones de prudencia judicial colegiada, de calificar la misma.
La opinión concurrente y de confomidad del Juez Aso-ciado Señor Hernández Denton, en la cual se apoya la sen-tencia mayoritaria hoy emitida y la cual suscriben el Juez Presidente Señor Andréu García y el Juez Asociado Señor Alonso Alonso, nos habla —innecesariamente, como vere-mos más adelante— de que: “la existencia de algún tipo de acusación formal es un requisito jurisdiccional e irrenun-ciable para poder encausar criminalmente a una persona” (opinión concurrente y de conformidad, págs. 92-93); de que en Puerto Rico “hemos resuelto que los tribunales asu-men jurisdicción sobre los imputados en casos criminales en virtud de la acusación o denuncia presentada” (íd., pág. 93); que gran “parte de la normativa de la denuncia en-cuentra sus raíces en imperativos constitucionales” (íd.); *109que entre “las garantías procesales mínimas ... se encuen-tra el derecho a una debida notificación” (íd., pág. 94); y que en adición “de la función de notificar los cargos al im-putado, la denuncia cumple otras dos (2) funciones: la de evitar la doble exposición y la de facilitar la revisión judicial” (íd.). Ello es enteramente correcto; no tenemos objeción alguna a lo antes expresado.
Ahora bien, ¿que tienen que ver dichos principios en la correcta solución del presente caso? En el mismo no existe un problema de violación de derechos constitucionales por razón de falta de notificación al imputado de los hechos que se alega él cometió, o de doble exposición, o uno que impida la revisión judicial. Los recurridos Rexach Benitez y Millán Álvarez conocen los hechos que se le imputan; éstos tienen copia de las denuncias. De hecho, hasta este Tribunal tiene copia de las mismas.(1) En el presente caso, repetimos y enfatizamos, no hay, ni habrá, problema alguno de falta de notificación o situación alguna que pueda impedir un plan-teamiento de doble exposición o que impida la revisión judicial del mismo en el futuro por razón de desconocimiento, por parte de los recurridos, de los hechos que se le imputan. Tampoco la defensa ha hecho un planteamiento a esos efectos. Los pronunciamientos de la mayoría, referen-tes a los antes mencionados principios, apenas logran re-basar el umbral de lo inútil, de lo inconsecuente y de lo inaplicable.
El presente caso no adolece del defecto de falta de una denuncia. En el mismo existen las denuncias correspon-dientes a los seis (6) cargos de apropiación ilegal agravada que se le imputan a los recurridos Rexach Benitez y Millán Álvarez. Los originales de esas denuncias están donde tie-*110nen que estar: en el expediente del Tribunal de Distrito co-rrespondiente a la vista original de causa probable que en dicho foro se celebrara; vista en la cual el magistrado que presidió la misma determinó ausencia de causa probable para acusar bajo las disposiciones de la citada Regla 23 de Procedimiento Criminal. Dicha determinación de no causa probable fue la que el ministerio público revisó ante el ma-gistrado del Tribunal Superior, ello bajo la autoridad o fa-cultad que le concede la Regla 24 de Procedimiento Criminal, supra.
Todo lo que tenía que hacer el magistrado del Tribunal Superior, ante quien se señaló la vista preliminar en al-zada y ante el cual las partes acordaron someter el caso “por el expediente”, era tomar conocimiento judicial del ex-pediente del Tribunal de Distrito correspondiente a la vista original de causa probable y/o solicitar que se le remitiera dicho expediente a su consideración. Véanse: Regla 11(A)(2) de Evidencia, 32 L.P.R.A. Ap. IV; Asoc. de Periodistas v. González, 127 D.P.R. 704 (1991); Art. V, Sec. 2, Const. E.L.A., L.P.R.A., Tomo 1;(2) Sec. 1 de la Ley Núm. 11 de 24 de julio de 1952, conocida como la Ley de la Judicatura del Estado Libre Asociado de Puerto Rico, 4 L.P.R.A. sec. 1.(3)
Aparte de y en adición a lo antes expresado, debe recor-darse que este Tribunal ha resuelto que la vista preliminar *111a nivel del Tribunal de Distrito, autorizada por la Regla 23 de Procedimiento Criminal, supra, y la vista preliminar “en alzada”, autorizada por la Regla 24 de Procedimiento Criminal, supra, “son parte integral de la acción penal se-guida contra el imputado” de delito. Pueblo v. Rivera Colón, 119 D.P.R. 315 (1987); Pueblo v. Félix Avilés, 128 D.P.R. 468 (1991); ello al extremo de haber resuelto este Tribunal en Pueblo v. Félix Avilés, supra, que —no obs-tante el hecho de haberse determinado no causa probable a nivel del Tribunal de Distrito y haberse, por ende, exone-rado al imputado— la fianza originalmente prestada por éste continua en vigor, a pesar de la exoneración decre-tada, hasta que finalice la “acción penal” seguida contra el imputado. Si ello es así en cuanto a la fianza, ¿no se aplica el mismo razonamiento en cuanto a la denuncia?
Ante este claro e irrefutable cuadro jurídico, la mayoría del Tribunal resuelve que la solicitud de vista preliminar en alzada en que no se acompaña el original de la denuncia habida en el caso es una “incompleta”, defecto que tiene la consecuencia de impedir, de momento, la celebración de la vista preliminar, pero que “concluido este proceso apela-tivo, y conforme con el mandato de la sentencia de esta Curia, corresponde al Ministerio Público, en el ejercicio de su discreción, decidir si prosigue con el encausamiento de los imputados mediante la presentación de una nueva so-licitud de vista preliminar acompañada de las respectivas denuncias”. (Enfasis suplido.) Opinión concurrente y de conformidad, pág. 100. “Cosas veredes”, dijo el filósofo en tono jocoso.
Curiosamente, la mayoría tiene “el cuidado” de aclarar, y enfatizar, que su decisión “no equivale a una adjudica-ción en los méritos” (Sentencia) y que, por ende, concluido este proceso apelativo, el “Ministerio Público no est[ará] impedido de presentar una nueva solicitud [con] las denun-cias correspondientes”. Id. Dicho de otra manera, se de-vuelve el caso para que sea el actual Departamento de Jus-*112ticia el que tenga que tomar la decisión sobre si se procesa o no a los recurridos Rexach Benitez y Millán Álvarez. Nuevamente, y por razones de prudencia judicial colegiada, nos abstenemos de comentar al respecto.
IV
En síntesis, la ruta decisoria en el presente caso es una sola. Esto es, aquella que señaláramos el 22 de abril de 1992: ordenar el archivo y sobreseimiento de los cargos im-putados por razón de que la radicación de los mismos obe-deció a un crudo acto de persecución política y lo de proce-samiento selectivo; acción que, conforme expresáramos entonces, viola las disposiciones del Art. II, Sec. 1 de la Constitución del Estado Libre Asociado, supra, y, en rela-ción con la cual, este Tribunal tiene el deber ineludible de proveer una vía decisoria procesal que reinvindique ade-cuadamente los derechos violados. Véase Noriega v. Gober-nador, supra. La mayoría se niega a así hacerlo. Es por ello que disentimos.

(1) Como parte de los anejos o exhibit de los Recursos CE-91-447 y CE-91-513.


(2) Dispone:
“Los tribunales de Puerto Rico constituirán un sistema judicial unificado en lo concerniente a jurisdicción, funcionamiento y administración. La Asamblea Legisla-tiva, en cuanto no resulte incompatible con esta Constitución, podrá crear y suprimir tribunales, con excepción del Tribunal Supremo, y determinará su competencia y organización.” (Énfasis suplido.) Art. V, Sec. 2, Const. E.L.A., L.P.R.A., Tomo 1, ed. 1982, pág. 355.


(3) La referida Sec. 1 de la Ley de la Judicatura del Estado Libre Asociado de Puerto Rico establece que:
“El poder judicial del Estado Libre Asociado de Puerto Rico residirá en un sis-tema judicial unificado en lo concerniente a jurisdicción, funcionamiento y adminis-tración compuesto por el Tribunal Supremo como tribunal de última instancia, y por el Tribunal de Primera Instancia, los que conjuntamente constituirán el Tribunal General de Justicia.
“El Estado Libre Asociado de Puerto Rico queda por la presente constituido en un solo distrito judicial, sobre todo el cual el Tribunal General de Justicia ejercerá su poder y autoridad.” (Énfasis suplido.) 4 L.P.R.A. sec. 1.